DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a nanoparticle composition comprising: 
an active compound comprising a nucleobase analogue moiety covalently linked to an omega-3 polyunsaturated fatty acid moiety, or a pharmaceutically acceptable salt or prodrug thereof; 
a pegylated vitamin E compound; and 
at least one oil phase component, 
classified in various classes, dependent on the compounds present, for instance, A61K31/7068; A61K47/14 and A61K47/34.
II. Claims 17-22, drawn to a method of treating a subject with a disease comprising administering to the subject a therapeutically effective amount of a nanoparticle composition comprising: 
an active compound comprising a nucleobase analogue moiety covalently linked to an omega-3 polyunsaturated fatty acid moiety, or a pharmaceutically acceptable salt or prodrug thereof; 
a pegylated vitamin E compound; and 
at least one oil phase component, 
various classes, dependent on the compounds present and the disease being treated, for instance, A61K31/7068; A61K47/14; A61K47/34; and A61P 35/00.
III. Claim 23, drawn to a method of delivering an active compound to a biological cell comprising contacting the biological cell with a nanoparticle composition comprising: the active compound comprising a nucleobase analogue moiety covalently linked to an omega-3 polyunsaturated fatty acid moiety, or a pharmaceutically acceptable salt or prodrug thereof; 
a pegylated vitamin E compound; and 
at least one oil phase component, 
classified in various classes, dependent on the compounds present and purpose for contact with the biological cell, for instance, A61K31/7068; A61K47/14; A61K47/34; and A61P 43/00.
IV. Claims 24-25, drawn to a method of making a nanoparticle comprising combining: an active compound comprising a nucleobase analogue moiety covalently linked to an omega-3 polyunsaturated fatty acid moiety, or a pharmaceutically acceptable salt or prodrug thereof; a pegylated vitamin E compound; and at least one oil phase component, classified in various classes, dependent on the compounds combined, for instance, A61K31/7068; A61K47/14 and A61K47/34.
The inventions are independent or distinct, each from the other because:
Inventions I and (II or III) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different the product can be used an a materially different process of using the product, as documented by differences between II and III.
Inventions IV and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another materially different process, for instance, sonication of a premixed formulation.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different function, i.e., treating some disease v. merely contacting a biological cell, not involved in a disease.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II (or III) and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions the process of using inventions and process of making are not used together, and have different designs, modes of operation and effects.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
This application contains claims directed to the following patentably distinct species:
For any of Groups I-IV, Applicant must elect each component of a nanoparticle, or each compound combined in a single method of making a nanoparticle; elect for each of (i), (ii) & (iii):
(i) a single nucleobase analogue moiety, and a single linked omega-3 polyunsaturated fatty acid moiety, or a single disclosed salt or a single disclosed prodrug thereof; elect DHA-dFdC (claim 5) or a single compound from the specification, for instance, IVC:

    PNG
    media_image1.png
    285
    231
    media_image1.png
    Greyscale
;
(ii) a single disclosed pegylated vitamin E compound; elect a single compound from the specification, for instance a tocopherol polyethylene glycol, having PEG-1000 (vitamin E TPGS) from 28:21-30; and

And,
If Group I is elected, Applicant must elect further elect:
(iv) each additional solvent compound (claim 6), oil phase component (claims 12-13), and/or each additional emulsifier (claims 14-15); if present, elect each solvent compound, each oil compound or oil mixture and/or each emulsifier compound present from the specification (e.g., lecithin from pp. 29-31).
And,
If Group II is elected, Applicant must elect further elect:
(v) a single disclosed disease from the specification; elect a cancer from pp.  7-38 (e.g., Neck cancer), or an alternate disclosed disease.
The species are independent or distinct because the claims to the species recite the mutually exclusive characteristics thereof; each unique compounds (i), pegylated vitamin E compound, (ii) and oil compound/mixture, (iii), corresponds to a unique combination of compounds, having unique chemical and physical properties; each requiring a unique method of making; each additional compound, (iv) also has unique chemical and physical properties; each disease has a unique etiology and corresponding patient population, responding to unique therapeutics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611